COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Liudmila A. Yuryeva v. Delos N. Mcmanus

Appellate case number:    01-12-00988-CV

Trial court case number: 09DCV173747

Trial court:              328th District Court of Fort Bend County

        On September 25, 2012, appellant, Liudmila A. Yuryeva, filed an affidavit of indigence
in the trial court in the above-referenced matter. See TEX. R. APP. P. 20.1(a)(2); cf. TEX. R. APP.
P. 27.2. On November 9, 2012, the district clerk filed the clerk’s record in this cause, including a
copy of appellant’s affidavit of indigence. The record does not reflect that any contest to the
affidavit of indigence was filed. Therefore the allegations in the affidavit are deemed true, and
appellant is entitled to proceed without advance payment of costs. See TEX. R. APP. P. 20.1(f).

       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs. See
TEX. R. APP. P. 20.1(f), (n).

        Appellant’s brief is ORDERED filed with this Court no later than January 28, 2013. 1
See TEX. R. APP. P. 4.1(a), 38.6(a). Appellee’s brief, if any, must be filed within 30 days after
the date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: _/s/ Harvey Brown
                    Acting individually       Acting for the Court


Date: January 10, 2013



1
       The clerk’s record was filed on November 9, 2012, and the reporter’s record was filed on
       December 27, 2012.